 



Exhibit 10.1

     
(ITT LOGO) [y37073y3707301.gif]
  Scott A. Crum
Senior Vice President and
Director, Human Resources

 
   
 
  ITT Corporation
 
   
 
  4 West Red Oak Lane
White Plains, NY 10604
tel 914 641 2010
fax 914 641 2964
scott.crum@itt.com

Personal and Confidential

     
Date:
  July 10, 2007
 
   
To:
  George E. Minnich, Senior Vice President and Chief Financial Officer — ITT
Corporation
 
   
From:
  Scott A. Crum, Senior Vice President and Director Human Resources — ITT
Corporation
 
   
Subject:
  Separation Memorandum

The purpose of this Separation Memorandum (the “Memorandum”) is to confirm our
understanding regarding your severance arrangements and separation from
employment from ITT Corporation and its affiliates (ITT) as set forth in this
Memorandum and under the terms of the ITT Senior Executive Severance Pay Plan
(the “Senior Plan”). We agree that the terms of this Memorandum will govern your
severance arrangements and separation, notwithstanding the terms of any other
benefit plan in which you participate, except that your rights under the
Company’s qualified pension plans [including the ITT Salaried Investment &
Savings Plan and the ITT Salaried Retirement (the “Qualified Plans”)] will be
governed by the terms of the applicable plan, except as otherwise specifically
noted herein. A copy of the Senior Plan is attached. Upon the execution of the
attached release and expiration of the review and revocation period set forth in
the Separation Agreement and General Release of Claims (“Release”) to which this
Memorandum is attached and incorporated by reference therein, ITT agrees to make
the payments and provide the benefits to you as set forth herein.
Expiration of Service and Severance Arrangements
Expiration of Service — You will continue to be employed as an active, full time
employee through July 31, 2007 (the “Termination Date”), at which time your
active service shall terminate. You will be paid your current annual base salary
of $490,000 through the Termination Date, in accordance with the Company’s
standard payroll practices, procedures and dates. In addition, subject to the

 



--------------------------------------------------------------------------------



 



terms and conditions of this Memorandum, you and your dependants will continue
to participate in applicable ITT benefit plans through the Termination Date and
as described herein. Upon signing this Agreement, you will also confirm in
writing that effective the close of business on June 30, 2007, you ceased being
the Chief Financial Officer of ITT, and you will resign as an officer and
employee of ITT no later than the Termination Date.
Severance Pay — You will be eligible for 24 months of severance payments under
your offer of employment dated May 31, 2005, after the Termination Date and
subject to the terms of the Senior Plan. ITT will make these payments in the
form of severance pay on the regular payroll schedule (currently bi-weekly)
through the period set forth below. You will continue to be paid your current
annual base salary of $490,000 throughout the severance period, provided you
have not become eligible for disability payments on or prior to your Termination
Date. In the event you become disabled on or prior to your Termination Date,
your entitlement to any short-term disability and/or long-term disability
benefits shall be determined in accordance with the applicable short-term or
long-term disability plans and the treatment of any such benefits in
coordination with the above payments will be in accordance with the terms of
such disability plans and the Senior Plan. ITT agrees that it will either
(i) not exercise any rights that it has under the Senior Plan to pay any
remainder of severance pay as a discounted lump sum, or (ii) to the extent it
does elect to pay your remaining severance in the form of a discounted lump sum,
it will make such election only in the last calendar year in which you are to
receive severance pay. Notwithstanding any other provision in this Agreement, in
the event that ITT makes such a lump sum election, ITT agrees that, except if
subsection (ii) or (iii) of the following paragraph applies, you shall continue
to vest in relation to restricted stock grants, stock options and TSR awards as
if ITT had continued to pay severance in the form of periodic payments through
July 31, 2009. In the event of your death during the period you are receiving
periodic severance payments, you have designated your wife as your beneficiary
for a discounted lump sum payment of the remaining payments. You will not be
entitled to receive any other pay or any other compensation from ITT except as
described in this Memorandum.
Except as specifically set forth in this letter, for purposes of the various
benefit, equity and incentive plans discussed in this Memorandum (other than the
Qualified Plans and the ITT Deferred Compensation Plan), your separation date
will be deemed to be the earlier of (i) July 31, 2009 (ii) the date of your
becoming a full time employee with any business or entity that competes directly
with ITT or (iii) the date of your engaging in any disqualifying conduct as
defined in the Senior Plan (referred to hereinafter as the “Severance End
Date”).
For purposes of paragraph 9 of the Senior Plan, the decision as to whether you
have engaged in disqualifying conduct shall be as reasonably determined by the
ITT Senior Vice President, Director Human Resources and, in the event that such
a determination is made, you will be given reasonable notice and
July 10, 2007

2



--------------------------------------------------------------------------------



 



opportunity to cure any such alleged disqualifying conduct, prior to any
decision by ITT to terminate your severance pay.
Responsibilities — Until the Termination Date, you will work with the Chief
Financial Officer to transition responsibilities and will provide such
assistance with other matters as the Chairman of ITT may request.
Lump Sum Payment
In accordance with your offer of employment dated May 31, 2005, you will receive
a payment in the amount of $515,000 to be paid in a lump sum six months
following your Termination Date.
Annual Incentive (Bonus)
You will be eligible for a pro rata incentive bonus award under the 1997 Annual
Incentive Plan for Executive Officers for performance year 2007 based on the
number of full months of active service in 2007 as a percent of the full year,
currently expected to be seven months, subject to Company performance and
approval by the Compensation and Personnel Committee of the ITT Board of
Directors (the “Committee”), provided that your bonus (prior to proration) shall
be no less than the calculated target (i.e. $490,000 multiplied by 75%) as
adjusted by the approved performance payout factor for Corporate Headquarters.
You will not be eligible for any bonus for performance year 2008 or beyond.
Stock Option Awards
Until your Severance End Date, you may exercise your stock options to the extent
they are currently exercisable or become exercisable prior to the Severance End
Date (provided that no stock option shall be exercisable beyond its original
full term). For purposes of calculating the vesting of your options and the
exercise periods therefor, your employment period shall be deemed to continue
until the Severance End Date.
Grants Prior to 2006 under the 2003 Equity Incentive Plan:

  •   Options granted to you on July 1, 2005 are fully vested and will become
exercisable on July 1, 2008 and remain exercisable for a period of three months
following the Severance End Date.

2006 and 2007 Stock Option Grants:

  Ø   Options granted to you on March 6, 2006 are subject to cliff vesting on
March 6, 2009. These options will vest on March 6, 2009 if your Severance End
Date does not occur prior to such date. Once vested, these options will be
exercisable for a period of three months following the Severance End Date.

July 10, 2007

3



--------------------------------------------------------------------------------



 



  Ø   Options granted to you on March 7, 2007 are subject to cliff vesting on
March 7, 2010. Since your Severance End Date will occur prior to your vesting
date, this award will be forfeited in full on your Termination Date.

The exercise of your options will be in accordance with the terms of the 2003
Equity Incentive Plan and the applicable Administrative Rules and Regulations in
effect at the time of exercise.
After December 31, 2007, you will no longer be subject to the requirement for
prior approval before the purchase or sale of ITT stock. However, if you should
have a transaction in ITT Common Stock after December 31, 2007 that is
reportable under the SEC’s rules and that occurs within six months of another
“opposite way” non-exempt transaction on or prior to that date, you will be
required to file a Form 4 to report that latter transaction and may be subject
to liabilities with respect thereto. You are also subject to the securities laws
and ITT’s “insider trading” policies in respect of any transaction you effect
while in possession of material non-public information regarding ITT stock. You
may continue to clear any transaction with respect to such stock with the
Company’s legal department.
Restricted Stock Award:

  Ø   Your 2006 restricted stock award of 5,215 shares awarded on March 6, 2006
will continue to vest ratably on a monthly basis between the grant date and
March 6, 2009, (except that vesting will cease upon the Severance End Date if
that date occurs before March 6, 2009).     Ø   Your 2007 restricted stock award
of 4,079 shares awarded on March 7, 2007 that was subject to cliff vesting on
March 7, 2010 is hereby modified to provide for ratable vesting on a monthly
basis between the grant date and March 7, 2010, (except that vesting will cease
upon the Severance End Date)

The receipt of vested restricted shares are subject to your payment to the
company of any taxes due with respect to those shares.
Special Restricted Stock Award
The special restricted stock award of 20,000 shares (10,000 shares pre-split)
granted to you on July 1, 2005 are subject to a vesting of 10,000 shares on
July 1, 2008 and 10,000 shares on July 1, 2010. The restrictions on any unvested
shares will be waived in full upon the Termination Date and upon payment to the
company of taxes due on such shares.
Long-Term Incentive Plan (TSR Awards)
Your 2005 Target Award of $500,000 is subject to a 36-month performance period,
January 1, 2005 through December 31, 2007. The terms and conditions
July 10, 2007

4



--------------------------------------------------------------------------------



 



of that award provide that because you are not retirement eligible when you
cease active service, that award will be forfeited in full.
You will be eligible to receive payment for your outstanding 2006 and 2007 TSR
awards, following the completion of the applicable performance period. Such
payment, if any, will be based on the number of full months of active employment
and full months after the Termination Date but before the Severance End Date and
any payment for these awards will be prorated on that basis over the 36-month
performance period. Accordingly, any payment for your outstanding 2006 and 2007
target TSR awards will be calculated as follows:

  •        2006 Target Award of $550,000. Your final payment value will be
prorated, calculated on the basis of the number of months of active employment
and full months after the Termination Date but before the Severance End Date
during the 36-month performance period ending December 31, 2008.     •  
     2007 Target Award of $500,000. Your final payment value will be prorated,
calculated on the basis of the number of months of active employment and full
months after the Termination Date but before the Severance End Date during the
36-month performance period ending December 31, 2009.

Nothwithstanding the foregoing, the 2006 and 2007 TSR Awards will not be paid
until at least the six-month anniversary of the Termination Date.
The ultimate value, if any, of your outstanding TSR awards will be determined
based on ITT’s TSR performance at the end of the performance period as measured
against the S&P Industrials and approved by the Compensation and Personnel
Committee of the Board of Directors. Further, the terms of the ITT 1997
Long-Term Incentive Plan shall prevail.
Vacation
You will receive a lump sum payment for any unused vacation for 2007. Payment,
if any, will be made in a lump sum promptly following your Termination Date.
Please note that payment for unused vacation will not count for any purpose
under any employee benefit plan. You will not be eligible for any vacation for
the year 2008 or after.
Automobile Allowance
You will continue to receive your automobile allowance until your Severance End
Date.
July 10, 2007

5



--------------------------------------------------------------------------------



 



Benefit Plans
Benefit Plan Eligibility — During the active service period and until the
Severance End Date, your eligibility for certain employee benefit plans shall be
as outlined in subsequent paragraphs of this Memorandum, subject to the actual
terms of the specific plans as contained in the various plan documents. You will
not be entitled to any benefits or perquisites not specifically covered in this
Memorandum. In the event of revisions to any or all of the subject plans, your
benefits will not be diminished except in accordance with the changes that are
generally applicable to all similarly-situated plan participants.
Salaried Retirement Plan and Excess Pension Plan — You are eligible to
participate in these plans during the active service period but not thereafter.
Investment and Savings Plan and Excess Savings Plan — You are eligible to
participate in the Investment and Savings Plan and in the Excess Savings Plan
during the active service period but not thereafter. After December 31, 2007,
the restrictions on certain Plan transactions will no longer apply and you will
be able to make transactions through the ISP Access system without the
requirement for prior approval before changing investment funds.
Insurance Plans
Medical and Dental Insurance — You are eligible to continue coverage during the
active service period and through the last day of the month in which your
severance payments cease. Despite the termination of your employment, ITT will
take action necessary to maintain your continued eligibility through the
severance payment period for coverage equivalent to that available to active
salaried employees, which may be provided by COBRA or other arrangements.
Group Life Insurance — Your life insurance under the ITT Salaried Life Insurance
Plan will continue through the active service period but not thereafter. At the
end of such period, you will be eligible to convert the remainder without a
medical examination, providing you do so within 31 days of the end of coverage.
Accidental Death and Dismemberment Insurance under the ITT Salaried Life
Insurance Plan ceases on July 31, 2007.
ITT Group Accident Insurance Program for Officers and Directors — You will be
covered under this Program through the Termination Date. You will continue
during this period to be eligible for the non-contributory portion of this
coverage and to purchase additional optional coverage.
Life Plus — You are eligible to continue your coverage under Life Plus during
the active service period but not thereafter. At the end of such period, you may
July 10, 2007

6



--------------------------------------------------------------------------------



 



maintain all or part of your Life Plus coverage by requesting direct billing of
premiums from Marsh@WorkSolutions, the Program Administrator, at 1-800-552-9665.
Short-Term Disability and Long-Term Disability Insurance — Coverage under these
plans ceases on the Termination Date.
Business Travel Accident Insurance and Voluntary Accident Insurance — You will
be covered under this Program through the Termination Date but not thereafter.
Special Senior Executive Severance Pay Plan
During the active service period you will continue to be covered under the ITT
Special Senior Executive Severance Pay Plan (“Special Severance Plan”) in
accordance with and subject to the terms of said Plan. Accordingly,
notwithstanding anything to the contrary herein, or in the Special Severance
Plan, if an Acceleration Event (as defined in the Special Severance Plan) shall
occur on or before July 31, 2007, you will be deemed to be a full-time, regular
salaried employee of ITT in Band A whose employment is terminated by the company
other than for Cause, or who has terminated his employment for Good Reason (as
“Cause” and “Good Reason” are defined in the Special Severance Plan). Hence, if
an Acceleration Event occurs on or before July 31, 2007, you will be entitled to
all of the benefits provided in the Special Severance Plan for special severance
executives in Band A, subject to offset as provided below. Any severance
payments and any other severance benefits to which you may be entitled pursuant
to the Special Severance Plan shall be subject to offset by the severance
payments and other severance benefits provided pursuant to this Memorandum, such
offset to be in accordance with and subject to the terms of “Offset”
Paragraph 10 of the Special Severance Plan.
Tax Preparation and Financial Planning
You will be eligible for the Executive Tax Program through tax year 2008;
reimbursement for 2007 and 2008 tax preparation work to be available in 2008 and
2009 respectively in accordance with the terms of the Program. In addition, you
will be eligible to receive Financial Planning Assistance during 2007 to be paid
by the company in accordance with its usual practice. The company will not take
any action which is intended to deny you continuing access to the Financial
Planning Assistance for future years at your own cost. Any reimbursement made
pursuant to this paragraph for fees under the Executive Tax Program and/or fees
for Financial Planning Assistance will be fully grossed-up for federal, state
and local tax purposes.
July 10, 2007

7



--------------------------------------------------------------------------------



 



Payroll Deductions
To the extent applicable, payroll deductions and benefit plan elections
currently authorized by you, as well as appropriate tax withholding, will
continue during the active service period and the severance pay period. If you
wish to change the deductions or an election at any time during the active
service period or severance pay period, please contact the Human Resources or
Payroll departments.
Annual Physical
You will be eligible for company-paid annual physical examinations through 2009.
Miscellaneous
ITT hereby conveys to you as of the Termination Date, and you may retain as your
personal property, the laptop computer and Blackberry previously made available
to you for use in connection with your employment. Prior to the Termination
Date, you will arrange for the IT representatives in White Plains to delete all
ITT data and leave on the laptop and Blackberry only those programs and data
that ITT is permitted to transfer to you at no cost and in compliance with
applicable law.
(You are encouraged to review this Memorandum and the attached Release with an
attorney of your own choosing, with the fee to be reimbursed by ITT with an
appropriate tax “gross-up” if necessary.)
July 10, 2007

8



--------------------------------------------------------------------------------



 



The parties hereby indicate their agreement with the terms and conditions of
this Memorandum and the attached Release by signing and dating this Memorandum
in the space provided below.

     
EMPLOYEE: George E. Minnich
   
 
   
/s/ George E. Minnich
 
    
Employee’s Signature
   

         
STATE OF
  New York    
 
  Westchester    )
COUNTY OF
  ss:    

Subscribed and sworn before me this 10th day of July, 2007.

          /s/ Peter A. Timpano Jr     PETER A. TIMPANO JR     Notary Public,
State of New York     No. 01TI6090883 Notary Public   Qualified in Westchester
County My Commission Expires:   Commission Expires April 21, 2011

EMPLOYER: ITT Corporation

     
/s/ Scott A. Crum
 
    
Scott A. Crum, Senior Vice President and Director Human Resources
   

             
STATE OF NEW YORK
    )      
 
    )       COUNTY OF WESTCHESTER   ss:

Subscribed and sworn before me this 10th day of July, 2007.
Notary Public
My Commission Expires:

     
/s/ Peter A. Timpano Jr
PETER A. TIMPANO JR
Notary Public, State of New York
No. 01TI6090883
Qualified in Westchester County
Commission Expires April 21, 2011

July 10, 2007

9



--------------------------------------------------------------------------------



 



Separation Agreement and General Release of Claims
The Separation Agreement and General Release (“Release”) is made and entered
into by and between ITT Corporation. (“ITT” or the “Company”) and George E.
Minnich (referred to herein in the first person). In consideration of the mutual
promises contained herein, it is agreed as follows:

1.   I will be employed with ITT for the active service period set forth in the
Separation Memorandum entered into between ITT and myself (the “Memorandum”), to
which this Release is attached and incorporated by reference. After my active
service period ends, I will receive severance payments for twenty-four
(24) months of my annualized base salary of $490,000, and the other benefits
described in the Memorandum, subject to the terms and conditions set forth in
the Memorandum.   2.   I agree to the following:

  (a)   I am not eligible and will not receive any compensation, fringe benefits
or employee benefits or any pay in lieu of notice or any severance or
termination pay except as provided in the Memorandum. I agree and acknowledge
that the pay set forth in the Memorandum is good and sufficient consideration
for all of my promises, obligations, and covenants set forth in the Memorandum
and in this Release.     (b)   On behalf of myself and my heirs, executors,
administrators, personal and legal representatives, successors and assigns
(“Releasors”), I waive, release and forever discharge ITT, its current and
former subsidiaries, affiliates, divisions and related entities and their
predecessors, successors and assigns, and all of their past and present
officers, directors, shareholders, agents, representatives, administrators,
employees, and benefit plans (collectively “Releasees”) from any and all claims,
demands, debts, liabilities, obligations, expenses (including attorney’s fees
and costs), promises, covenants, controversies, grievances, claims, suits,
actions or causes of action, in law or in equity, known or unknown to me,
foreseen or unforeseen, contingent or not contingent, liquidated or not
liquidated, which I may have had in the past, may have now, or may in the future
claim to have against Releasees arising with respect to any incident, event, act
or omission occurring at any time prior to my signing of this Release. This
Release shall not operate as a release or waiver of claims or rights that may
arise after the date of its execution, for vested benefits, for indemnification
pursuant to Company policy or applicable law, for coverage under any directors’
and officers’ personal liability or any fiduciary liability, insurance policy in

 



--------------------------------------------------------------------------------



 



      accordance with the terms of such policy, or any rights you may have as a
shareholder in a public company (collectively, the “Reserved Rights”) and this
Release shall not affect my right to seek enforcement of the terms and
conditions of the Memorandum and this Release.     (c)   There are various state
and federal laws that prohibit employment discrimination including
discrimination on the basis of age, sex, race, color, national origin, religion,
disability and veteran status and these laws are enforced through the United
States Equal Employment Opportunity Commission, the United States Department of
Labor, various federal and state agencies, and the federal and state courts.
This Release specifically includes, but is not limited to, any and all claims
and causes of action arising under tort or contract law or specific statutes
prohibiting discrimination based on sex, color, race, national origin, religion,
disability, veteran status or age, including without limitation, the Americans
With Disabilities Act, the Age Discrimination in Employment Act of 1967, Title
VII of the Civil Rights Act of 1964, the Civil Rights Acts of 1866 and 1871, the
Equal Pay Act, or any other federal, state, city, or local laws.     (d)   In
consideration of the benefits provided to me under the Memorandum and this
Release, I agree to waive and will not assert any of the claims or causes of
action that I have waived in this Release before any federal or state court, any
federal or state agency, or in any public or private arbitration. This
prohibition does not apply if it would be a violation of applicable law or
regulation. If this prohibition does not apply, however, and a charge or lawsuit
is filed by or on behalf of me, I agree not to seek or accept any personal
relief, award, monetary damages or other benefits in connection with or based on
such charge or lawsuit. This paragraph is not intended to limit my right to
commence and maintain legal action for the sole purpose of enforcing the
Memorandum and this Release or the Reserved Rights.     (e)   I also agree to
waive, release and forever discharge Releasees from any and all claims, causes
of action and lawsuits that may arise from any incident, event, act or omission
occurring during my active service period or severance pay period as those terms
are defined in the Memorandum, except for the purpose of enforcing the
Memorandum and this Release or the Reserved Rights.

3.   Releasees hereby waive, release and forever discharge Releasors from all
claims, demands, debts, liabilities, obligations, expenses (including attorney’s
fees and costs), promises, covenants, controversies, grievances,

      July 10, 2007   2

 



--------------------------------------------------------------------------------



 



    claims, suits, actions or causes of action, in law or in equity, known or
unknown, foreseen or unforeseen, contingent or not contingent, liquidated or not
liquidated, which Releasees may have had in the past, may have now, or may in
the future claim to have against Releasors arising with respect to any incident,
event, act or omission occurring at any time prior to my signing of this
Release, provided however, that this Release shall not operate as a release or
waiver of claims or rights that arise after the date of its execution. Nor shall
this Release in any way apply to or waive any of Releasees’ rights to enforce
the terms and conditions of the Memorandum and this Release through legal
action.   4.   After my service period ends, notwithstanding Section 7 of the
ITT Senior Executive Severance Pay Plan, I will receive no future benefits,
compensation or perquisites (including but not limited to severance pay and
benefits) from ITT except as set forth in the Memorandum.   5.   Except as may
be required under applicable law or the rules of a stock exchange or national
securities quotation system, I agree to keep the Memorandum and this Release
confidential and not to disclose their contents to anyone except my immediate
family, my financial or legal consultants, and appropriate governmental agencies
that require this information.   6.   I agree not to slander, defame or
otherwise intentionally injure the reputation of ITT or its officers, directors,
employees, agents, representatives, or products.   7.   I acknowledge that:
(i) I have been advised in writing to consult with an attorney of my own choice
regarding this Release and the Memorandum; (ii) I have been advised in writing
that I may have at least 21 days from my receipt of this Release and the
Memorandum to review and consider them; (iii) I actively participated in the
negotiation of the terms and conditions of this Release and the Memorandum;
(iv) I fully understand those terms and conditions; (v) I am voluntarily and of
my own free will executing this Release and the Memorandum on the date reflected
below; and (vi) during a period of seven days following my execution of this
Release and the Memorandum, I may revoke such executions and this Release and
the Memorandum shall not be effective or enforceable until such seven day period
has expired. Should I desire to revoke this Release and the Memorandum, my
revocation must be in writing and addressed to Scott A. Crum, Senior Vice
President and Director Human Resources, ITT, 4 West Red Oak Lane, White Plains,
NY 10604 and delivered to Mr. Crum within the seven day revocation period.   8.
  ITT and any Releasee shall not be liable for any other monies or payment to me
or on my behalf other than as described in this Release and the

      July 10, 2007   3

 



--------------------------------------------------------------------------------



 



    Memorandum. This Release and the Memorandum, which is incorporated herein,
contain the entire agreement between me, ITT, and all Releasees relating to the
subject matter thereof. This Release fully supersedes any and all prior
agreements or understandings, whether oral or written. I represent and
acknowledge that in signing this Release and the Memorandum, I have not relied
upon any representation or statement, oral or written, not set forth herein. No
amendment to this Release or the Memorandum shall be binding unless it is in
writing, expressly designated as an amendment, dated, and signed by the parties.
  9.   Nothing in this Release or the Memorandum constitutes an admission of
liability by ITT or any Releasee or me, and this Release or the Memorandum will
not be used by me, ITT or any other entity or person as evidence in any
proceeding or trial, except to enforce the terms of this Release and Memorandum
or the Reserved Rights.   10.   This Release and the Memorandum shall be
construed in accordance with the laws of the State of New York. Should any
provision of this Release or the Memorandum be determined invalid or
unenforceable, the validity of the remaining provisions shall not be affected
and shall remain in full force and effect to the maximum extent permitted by
law.   11.   Any dispute, controversy or claim arising out of or relating to
this Release or the Memorandum, or to an alleged breach thereof, shall be
finally resolved by arbitration. The arbitration shall be conducted by one
(1) arbitrator jointly agreed to by ITT and me or, if we cannot agree on an
arbitrator, appointed by the American Arbitration Association. The arbitration
shall be conducted in accordance with the Employment Dispute Resolution Rules
then in effect of the American Arbitration Association, which shall administer
the arbitration and act as appointing authority. The arbitration, including the
rendering of the award, shall take place in White Plains, New York, and shall be
the exclusive forum for resolving such dispute, controversy or claim. For the
purpose of this arbitration, the provisions of this Release and Memorandum and
all rights and obligations thereunder shall be governed and construed in
accordance with the laws of New York, but the arbitrator shall not have the
power to award punitive or exemplary damages. The decision of the arbitrator
shall be binding upon the parties hereto, and each party shall be responsible
for its own expenses and attorney’s fees in connection with the arbitration. The
decision of the arbitrator shall be executory, and judgment thereon may be
entered by any court of competent jurisdiction. ITT will pay ninety percent of
the American Arbitration Association’s mediation administrative fees and
expenses of the mediator and I will pay ten percent. ITT will pay seventy-five
percent of the American Arbitration Association’s arbitration administrative
fees and the fees and expenses of the arbitrator, and I will pay twenty-five
percent.

      July 10, 2007   4

 



--------------------------------------------------------------------------------



 



12.   I have carefully read this Release and the Memorandum, fully understand
their provisions, and my signature below indicates my understanding and
agreement with their terms and conditions.

The original executed Release and the Memorandum must be returned to Scott A.
Crum, Senior Vice President and Director Human Resources, ITT Corporation, 4
West Red Oak Lane, White Plains, NY 10604.
EMPLOYEE: George E. Minnich

     
/s/ George E. Minnich
 
Employee’s Signature
   

STATE OF
COUNTY OF
Subscribed and sworn before me this 10th day of July, 2007

         
Notary Public
       
My Commission expires:
  /s/ Peter A. Timpano Jr    
 
  PETER A. TIMPANO JR    
 
  Notary Public, State of New York    
 
  No. 01TI6090883         Qualified in Westchester County
 
  Commission Expires April 21, 2011    

EMPLOYER: ITT Corporation

     
/s/ Scott A. Crum
 
Scott A. Crum, Senior Vice President and Director Human Resources
   

STATE OF NEW YORK
COUNTY OF WESTCHESTER
Subscribed and sworn before me this 10th day of July, 2007

         
Notary Public
       
My Commission expires:
  /s/ Peter A. Timpano Jr    
 
  PETER A. TIMPANO JR    
 
  Notary Public, State of New York    
 
  No. 01TI6090883         Qualified in Westchester County
 
  Commission Expires April 21, 2011    

      July 10, 2007  
5

 